IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 95 MM 2018
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
EDWARD A. DANIELS,                             :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 15th day of August, 2018, the Petition for Leave to File a Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.



      Justice Wecht did not participate in the consideration or decision of this matter.